DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eichhorst (DE 10 2018 213 701, machine translation).
With respect to claims 1 and 3, Eichhorst discloses a sulfur cross-linkable rubber mixture for pneumatic tire (paragraph 0001) and exemplifies a composition comprising polyisoprene and polybutadiene (rubber component), carbon black and silica (fillers), sulfur (vulcanization agent), accelerator, and resorcinol resin that is cresol-formaldehyde resin, wherein the free cresol content is less than 0.1 wt % (Table 1, paragraph 0048).
With respect to claim 2, Eichhorst teaches that vulcanization accelerators includes sulfenamide accelerators (paragraph 0034).
With respect to claim 4, Eichhorst discloses that the rubber mixture is applied to steel cords (paragraph 0047).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamagishi (US 2017/0233557).
Yamagishi discloses a rubber composition for tire (abstract) for coating steel cords (paragraph 0151) in a pneumatic tire (paragraph 0107) and exemplifies a composition (Example 3 in Table 3-2) comprising rubber, carbon black (i.e., filler), sulfur (vulcanization agent), vulcanization accelerator that is N,N-dicyclohexyl-2-benzothiazolyl sulfenamide (paragraph 0176) (i.e., sulfenamide vulcanization accelerator), and Resorcinol Resin 1 that is not derived from cresol (paragraphs 0143 and 0172).  Because Resorcinol Resin 1 is derived from p-tert-butylphenol and o-phenyl phenol and not cresol (methylphenol), it has 0 mass % cresol residue.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi (US 2017/0233557).
Yamagishi discloses a rubber composition for tire (abstract) for coating steel cords (paragraph 0151) in a pneumatic tire (paragraph 0107) and exemplifies a composition (Example 3 in Table 3-2) comprising rubber, carbon black (i.e., filler), sulfur (vulcanization agent), vulcanization accelerator that is N,N-dicyclohexyl-2-benzothiazolyl sulfenamide (paragraph 0176) (i.e., sulfenamide vulcanization accelerator), and Resorcinol Resin 1 that is derived from p-tert-butylphenol and o-phenyl phenol (i.e., not from cresol) (paragraphs 0143 and 0172).  Yamagishi discloses that the Resorcinol Resin 1 has free phenol of 0.4 mass % (Table 1)
Yamagishi fails to explicitly disclose the amount of cresol residue.
Even so, given that Yamagishi discloses relatively low amounts of phenol, it would have been obvious to one of ordinary skill in the art to have less than 0.2 mass % of cresol as that phenol.
Alternatively, it would have been obvious to one of ordinary skill in the art to purify the resorcinol resin of Yamagishi and reduce impurities, including cresol, to amounts within the presently claimed range.  Case law holds that purer forms of known products may be patentable, but the mere purity of a product, by itself, does not render the product unobvious. Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 7 of copending Application No. 17/132,181 (published as US 20210198457). Although the claims at issue are not identical, they are not patentably distinct from each other because US appl ‘181 claims a rubber composition and pneumatic thereof with its steel cords coated with the rubber composition comprising a rubber component, a filler, a vulcanization agent, a vulcanization accelerator that is sulfenamide, and resorcinol resin that has a cresol residue of 0.05 mass % or less.  Therefore, claims of 1, 5, and 7 of US appl ‘181 anticipate the presently claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Vickey Nerangis/
Primary Examiner, Art Unit 1763


vn